Citation Nr: 1034507	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 20, 2002 
for the grant of total disability rating based on individual 
unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to October 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Cleveland, Ohio, which granted a TDIU and assigned an effective 
date of February 20, 2002.  

The Veteran disagreed with the assigned effective date and 
perfected his appeal on this issue.  

The Veteran appeared at a hearing before a hearing officer at the 
RO in June 2009 and at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in May 2010.  Transcripts 
of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability occurred 
if a claim is received within 1 year from such date; otherwise, 
the effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is 
a claim for increased compensation, and the effective date rules 
for increased compensation apply to a TDIU claim.  See Hurd v. 
West, 13 Vet. App. 449 (2000).  In the present case, the Board 
must make a determination as to whether it was factually 
ascertainable that the requirements of TDIU were met prior to 
February 20, 2002.       

The record shows that the Veteran originally filed his claim for 
a TDIU on September 6, 2000.  The claim was denied in April 2001 
and the Veteran perfected an appeal.  At the time of his request 
for a TDIU, service connection was in effect for traumatic 
arthritis of the left tibia, rated as 20 percent disabling, and 
for a chronic lisfranc injury of the left foot, rated as 20 
percent disabling.  

During the appeal, the Veteran raised the issues of service 
connection for arthritis of the lumbar spine, arthritis of the 
left and right hips, arthritis of the left and right knee, and a 
right foot disorder, all claimed as secondary to residuals of the 
service-connected left foot injury.  The Veteran's request for 
service connection for these disorders was received on February 
20, 2002.  

In a May 2007 decision, the Board granted service connection for 
all the above listed disorders with the exception of the right 
foot disorder, which was denied.  The Board remanded the issue of 
TDIU at that time based upon the grants of service connection so 
that the RO could readjudicate the issue.  

In a July 2007 rating determination, the RO assigned disability 
evaluations for the newly granted service-connected disorders as 
follows:  arthritis of the lumbar spine, rated as 40 percent 
disabling; arthritis of the left hip, rated as 10 percent 
disabling; arthritis of the right hip, rated as 10 percent 
disabling; arthritis of the left knee, rated as 10 percent 
disabling; and arthritis of the right knee, rated as 10 percent 
disabling.  The RO assigned an effective date of February 20, 
2002, for each of the new grants of service connection.  The 
newly assigned disability evaluations, when combined with the 
previously assigned disability evaluations, resulted in a 
combined 80 percent disability evaluation.  The RO granted the 
TDIU effective from February 20, 2002.  

The TDIU grant was based on the opinion of a May 2006 VA examiner 
who indicated that the Veteran could not perform gainful 
employment due to chronic pain, with the most significant pain in 
his lumbar spine.  The TDIU effective date was February 20, 2002, 
the day the Veteran requested service connection for all the 
disorders granted in the March 2007 Board decision.  As of that 
date, the TDIU percentage requirements were met.  See 38 C.F.R. 
§ 4.16(a).

The Veteran argues that he should have been awarded a TDIU as of 
September 6, 2000, when he first filed his claim for a TDIU.

The Board notes that in conjunction with his September 2000 
initial claim, the Veteran was afforded a VA examination in 
October 2000.  At the time of the examination, the Veteran was 
noted to be complaining of severe left foot pain.  He was on 
Percocet chronically and it was noted that he was unable to work 
because of the constant, dull, unrelenting pain.  The Veteran 
reported significant relief in the evening with leg elevation.  
The Veteran was noted to be a retired machinist.  Following 
examination, chronic left foot pain secondary to hallux valgus 
deformity and fixed flexion of the DIP joints of the left foot 
secondary to mid foot trauma while on active duty was diagnosed.  
The examiner noted that the chronic injury of the 
metatarsal/tarsal joint was a likely explanation of the Veteran's 
chronic pain.  The examiner also indicated that while a chronic 
Lisfranc injury was not identified radiographically, it was 
entirely plausible and in the opinion of the examiner was as 
likely as not the explanation of the ongoing pain that the 
Veteran had with weight-bearing preventing him from active 
gainful employment.  

Also added to the record, received in June 2001, was a February 
2000 report from W. Grant, DPM, prepared in connection with the 
Veteran's claim for Social Security disability benefits.  In his 
report, Dr. Grant indicated that the Veteran had an extensive 
number of office visits for treatment of arthritis pain, 
particularly at the ankle joint and foot.  Dr. Grant noted that 
the Veteran had been forced to retire early from his position as 
a machinist due to the constant swelling and pain gradient he was 
forced to endure due to the arthritic process.  Dr. Grant stated 
that the Veteran had a number of evaluations pertinent to this 
condition by different individuals and the consensus was that the 
condition had steadily gotten worse over the years and that it 
limited him from performing any work-related duties when it came 
to ambulation, or involving sitting, standing, climbing, bending 
or stooping for any prolonged period.  

At his May 2010 hearing, the Veteran testified that he stopped 
working because of severe pain in his foot.  He noted that he 
could not wear safety shoes and that he could not perform the 
work or run the machines.  He stated that he could not wait to 
get home to take his Percocet.  The Veteran testified that he 
could not take his Percocet at work because they would make him 
sleepy.  He reported that he could not stand the pain and stated 
that his foreman said he "could not carry him anymore".  The 
Veteran also noted the findings of the October 2000 examiner.  

Entitlement to TDIU on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities, 
and consideration is given to the veteran's background including 
his employment and educational history.  Therefore, rating boards 
should submit to the Director, Compensation and Pension Service, 
for extra-schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who fail to 
meet the percentage standards set forth in paragraph (a) of this 
section.  38 C.F.R. § 4.16(b).  

In this regard, the Board notes that there is evidence of record 
showing that the Veteran was unemployable in close proximity to 
his claim for a TDIU in September 2000.  Specifically, the Board 
refers to the above mentioned October 2000 VA examiner's 
findings.  

Where there is plausible evidence that a veteran is unable to 
secure and follow a substantially gainful occupation, without any 
affirmative evidence to the contrary, the veteran's case is 
eligible for consideration under 38 C.F.R. § 4.16(b) by referral 
to the Compensation and Pension Director.  Based on the evidence 
above, it is clear that such referral is warranted.  

At this point, the Board is not permitted to make a decision as 
to entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the 
Board finds that this matter should have be submitted to the 
Compensation and Pension Director for extraschedular 
consideration under § 4.16(b).  


Such referral is necessary in this case in order for the Board to 
make a determination as to whether it was factually ascertainable 
that the requirements of TDIU were met prior to February 20, 2002 
and whether an earlier effective date is warranted.    

Accordingly, the case is REMANDED for the following action:

The RO/AMC will undertake any appropriate 
development or other preparation action, 
and submit the claim to the Director of the 
Compensation and Pension Service for 
consideration of the provisions of 
38 C.F.R. § 4.16(b) regarding entitlement 
to TDIU prior to February 20, 2002.  If any 
such action does not resolve the claim, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


